
	

116 S229 IS: Indian Programs Advance Appropriations Act
U.S. Senate
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 229
		IN THE SENATE OF THE UNITED STATES
		
			January 25 (legislative day, January 24), 2019
			Mr. Udall (for himself, Mr. Tester, Ms. Cortez Masto, Ms. Smith, Mr. Heinrich, Ms. Warren, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To provide advance appropriations authority for certain accounts of the Bureau of Indian Affairs
			 and Bureau of Indian Education of the Department of the Interior and the
			 Indian Health Service of the Department of Health and Human Services, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Indian Programs Advance Appropriations Act.
		2.Authorization for advance appropriations
 (a)In GeneralFor each fiscal year, beginning with fiscal year 2020, new budget authority provided in an appropriations Act for the covered accounts shall—
 (1)be made available for that fiscal year; and (2)include, for each such account, advance new budget authority that first becomes available for the first fiscal year after the budget year.
 (b)Estimates RequiredEach applicable Secretary shall include in documents submitted to Congress in support of the President's budget submitted pursuant to section 1105 of title 31, United States Code, detailed estimates of the funds necessary for the covered accounts of the Department of the Interior or the Department of Health and Human Services, as applicable, for the fiscal year following the fiscal year for which the budget is submitted.
 (c)DefinitionsIn this section: (1)Applicable SecretaryThe term applicable Secretary means—
 (A)with respect to actions involving the covered accounts described in paragraph (2)(A), the Secretary of the Interior; and
 (B)with respect to actions involving the covered accounts described in paragraph (2)(B), the Secretary of Health and Human Services.
 (2)Covered AccountsThe term covered accounts means the following: (A)The following accounts of the Department of the Interior that provide annual appropriations for the Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education account:
 (i)Operation of Indian Programs. (ii)Contract Support Costs.
 (iii)Indian Guaranteed Loan Program Account. (B)The following accounts of the Department of Health and Human Services that provide annual appropriations for the Indian Health Service account:
 (i)Indian Health Services. (ii)Contract Support Costs.
 3.Information on appropriations estimatesSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:  (40)information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the covered accounts described in section 2(c)(2) of the Indian Programs Advance Appropriations Act..
		
